56 F.3d 74NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Joseph John NARDI, Defendant-Appellant.
No. 94-50374.
United States Court of Appeals, Ninth Circuit.
Submitted May 16, 1995.*Decided May 18, 1995.

Before:  WALLACE, Chief Judge, HUG and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Joseph John Nardi appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to one count of bank robbery, in violation of 18 U.S.C. Sec. 2113(a).  Nardi contends that the district court erred in refusing to allow him to attack at sentencing the validity of his prior convictions based on which Nardi was classified as a career offender pursuant to section 4B1.1 of the Sentencing Guidelines.  We recently held that a defendant does not have the right to attack collaterally prior convictions before a sentencing court may count those convictions for purposes of career offender calculations.  United States v. Price, No. 91-10377, slip op. 4573, 4577-79 (9th Cir.  April 21, 1995).  Nardi's sentence is, accordingly,


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3